FILED
                               NOT FOR PUBLICATION                          FEB 11 2010

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



FLORENCIO ORTIZ LIMONES;                           No. 07-71952
CONCEPCION DIAZ DELGADO,
                                                   Agency Nos. A095-180-619
                Petitioners,                                   A075-672-801

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted February 3, 2010 **
                                  Pasadena, California

Before: SCHROEDER, FISHER and N.R. SMITH, Circuit Judges.

       Florencio Ortiz Limones and Concepcion Diaz Delgado, husband and wife,

petition pro se for review of a decision of the Board of Immigration Appeals



            *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
        The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
affirming the immigration judge’s denial of petitioners’ application for cancellation

of removal. We dismiss the petition in part and deny it in part.

      We have jurisdiction under 8 U.S.C. § 1252(a) to review petitioners’ claim

that the immigration judge denied them due process by refusing to permit their

daughter to testify regarding her health issues. The immigration judge did not

violate due process, because he fully credited Ms. Delgado’s testimony as well as

the documentary medical evidence regarding her daughter’s health. Petitioners

have made no showing that their daughter’s testimony would have been non-

cumulative. Zolotukhin v. Gonzales, 417 F.3d 1073, 1074-76 (9th Cir. 2005),

Morgan v. Mukasey, 529 F.3d 1202, 1210-11 (9th Cir. 2008), and Kaur v. Ashcroft,

388 F.3d 734, 737 (9th Cir. 2004), are therefore inapposite. Nor have petitioners

shown prejudice. See Cano-Merida v. INS, 311 F.3d 960, 965 (9th Cir. 2002).

      We lack jurisdiction over petitioners’ claim that the immigration judge’s

hardship analysis was tainted by the judge’s erroneous conclusion that Mr.

Limones had committed a crime of moral turpitude, because petitioners failed to

raise this issue before the Board of Immigration Appeals. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      Petitioners fail to present a colorable claim that the immigration judge

violated due process by failing to cite controlling law. See Mendez-Castro v.


                                          2
Mukasey, 552 F.3d 975, 978 (9th Cir. 2009); Don v. Gonzales, 476 F.3d 738, 744

(9th Cir. 2007).

      We deny as moot petitioners’ argument that Mr. Limones was not convicted

for a qualifying crime of moral turpitude.

      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN

PART.




                                             3